            Case 2:20-cv-04514-MAK Document 47 Filed 02/23/21 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARISSA BIBBS                                   CIVIL ACTION

                      v.                         NO. 20-4514

 TRANS UNION LLC


                                           ORDER
       AND NOW, this 23 rd day of February 2021, upon considering Defendant's Motion for

judgment on the pleadings (ECF Doc. No. 27), Plaintiffs Response and Cross-Motion for

judgment or to amend (ECF Doc. No. 37), Defendant's Reply (ECF Doc. No. 39), following

extensive oral argument (ECF Doc. No. 44), and for reasons in the accompanying Memorandum,

it is ORDERED:

       1.       Defendant's Motion for judgment (ECF Doc. No. 27) on the amended Complaint

is GRANTED; and,

       2.       Plaintiffs Cross-Motion for judgment (ECF Doc. No. 37) is DENIED in part and

GRANTED in part solely to allow her leave to file a second amended Complaint no later than

March 5, 2021 if she can do so consistent with Fed.R.Civ.P. 11.




                                                    ~
                                                   KEARNE~
